DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHOD OF ADDITIVELY MANUFACTURING A HEAT EXCHANGER COMPONENT WITH EMBEDDED SENSOR.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7, both recite manufacturing a first part to define a trench, laying down an optical fiber in the trench and manufacturing a second part onto and around optical fiber to extend the trench into a fiber channel which is very confusing.  It is unclear what “extending the trench into a channel” really means.  The specification (paragraph [0039]) explicitly discloses that a first trench (113) in the first part (11) and a second trench (123) in second part (12) cooperatively define an optical fiber channel (15). As such, it is unclear what extending a trench into a channel means.
Claim 1 recites the limitation "the first surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, lines 1-2 and claim 9, lines 1-2 each recites the limitation of “pre-loading optical fiber and the TBC in the fiber channel” which is unclear if this optical fiber refers back to the optical fiber previously recited in claims 1-3 and 7 or it refers to a different and additional optical fiber.
 Claim 5, lines 3-4 recites the limitation “the additive manufacturing of the second part around the optical fiber comprises forming a recessed feature corresponding in position to the protruding feature” and claim 7, lines 10-12, recites the limitation “the additive manufacturing of the second part around the optical fiber comprises forming a recessed feature corresponding to the protruding feature” which is unclear as to how exactly the recess and protruding features corresponds to each other.  Is it the size, shape, position or any other attribute that would make the protruding feature and recess feature corresponding to each other.   In addition, it is not clear what exactly corresponding means.  In order to overcome this ambiguity, it seems that the claims need to further define the interaction between the recess and the protrusion features.  
Claim 7 recites the limitation "the first surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, lie 7-9 and Claim 10, lines 7-9, each recites the limitation "the additively manufacturing of the second part comprises extending the first and second transverse components of the trench into first and second transverse components of the fiber channel" which is confusing.  It is unclear how the fiber channel has a first and second transverse components which is different than the first and second transverse components of the trench.  It seems that the trench forms part of the channel and as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havermann et al. (“Temperature and Strain Measurement with Fiber Bragg Gratings Embedded in Stainless Steel 316” published on June 15, 2015 and submitted as part of Applicant’s IDS filed 06/24/2019).
As applied to claims 1-3, Havermann et al. teach a method of additively manufacturing a component using selective laser melting (SLM), the method comprising additively manufacturing a first part to define a trench; laying down an optical fiber in the trench; and additively manufacturing a second part onto the first surface and around the optical fiber to extend the trench into a fiber channel in which the optical fiber is embedded wherein the optical fiber is applied with a thermal barrier coating (metal st paragraph under heading “II. Embedding Optical Fibres in SS”, col. 2, 1st paragraph, Fig. 1).	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havermann et al. in view of Kong et al. (“Fabrication of metal-matrix composites and adaptive composites using ultrasonic consolidation process” published in 2005 and submitted as part of Applicant’s IDS filed 06/24/2019).
	As applied to claim 4, Havermann et al. teach the invention cited including using additive manufacturing (SLM) to manufacture first and second parts.  Havermann et al. further teach the importance of the bonding between the embedded fiber and the metal surrounding housing and how the encapsulating process and handling of the fibers before coating impacts the endurable stresses of the bond (page 4, col. 1, 2nd full st full paragraph).  However, Havermann et al. do not explicitly teach the step of pre-loading the optical fiber coated with the TBC into the fiber channel. 
	Kong et al teaches using ultrasonic consolidation for laminated object manufacturing of thermally sensitive fibers embedded into aluminum matrix structures wherein the fibers are embedded using a variety of different loading conditions including full load, partial load and no load conditions (abstract, page 6, paragraph 1 under “4.Discussion”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the method of Havermann et al. a desired loading condition (i.e., pre-loading) for embedding the fibers into the metal housing for better contact and bonding, as taught by Kong et al., as a matter of use of known technique to improve similar methods in the same way (MPEP 2143, KSR, Rationale “C”).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havermann et al. in view of Li et al. (US 20040184700A1)
	As applied to claim 6, Havermann et al. teach the invention cited including using additive manufacturing (SLM) to manufacture first part with a trench and second part to embed the optical fiber but do not explicitly teach forming the trench with first and second transverse components and that the additively manufacturing of the second part comprises extending the first and second transverse components of the trench into first and second transverse components of the fiber channel. 
	Li et al. teach additively manufacturing embedded optical fiber sensors with first and second optical fibers (transverse/angles components of 506 and 508 , Fig. 5) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/02/2021